UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1633



ALEX ASARE BEDIAKIEH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-672-966)


Submitted:   December 15, 2006            Decided:   January 16, 2007


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach Oswald, NOTO & OSWALD, Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Eric W. Marsteller,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alex Asare Bediakieh petitions for review of an order of

the Board of Immigration Appeals (“Board”) adopting and affirming

the immigration judge’s decision that he was without jurisdiction

to consider his application for adjustment of status.                We decline

to consider whether the relevant regulations are valid.                      The

regulations were amended May 12, 2006.           See 71 Fed. Reg. 27,585.

Bediakieh   filed   a   motion   to     reconsider   with    the    Board    soon

thereafter for the purpose of considering his application for

adjustment of status under the new regulations.              The Board denied

the motion finding the immigration judge was without jurisdiction.

Thus, a remand for the purpose of considering the effect of the

amended regulations would be futile.            See Alam v. Gonzales, 438

F.3d 184, 187-88 (2d Cir. 2006).

            Accordingly,   we    deny    the   petition     for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                   - 2 -